United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.S., Appellant
and
DEPARTMENT OF THE AIR FORCE, AIR
FORCE NATIONAL GUARD, Frankfort, KY,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1663
Issued: December 22, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 3, 2015 appellant filed a timely appeal from an April 22, 2015 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that her coffee
creamer was spiked with Clonazepam at work, causing an emotional condition.
FACTUAL HISTORY
On February 19, 2015 appellant, then a 45-year-old Information Technology specialist,
filed an occupational disease claim (Form CA-2) alleging that she experienced psychological
1

5 U.S.C. § 8101 et seq.

illness and stress as a result of a coworker spiking her personal coffee creamer with the drug
Clonazepam. She explained that she came to this realization after a considerable amount of
anxiety, paranoia, sleep deprivation, and stress consumed her daily routine. Appellant first
became aware of her condition on November 27, 2014 and realized that it resulted from her
employment on December 2, 2014. On the back of the claim form, appellant’s supervisor
reported that appellant had not stopped work. She related that on December 19, 2014 appellant
requested that she be physically moved to a different location due to elevated stress and anxiety.
On January 8, 2015 appellant was moved to a different building to alleviate the stress, but she
continued to work with the same coworkers and perform the same work.
In various narrative statements, appellant explained that her coworkers targeted her and
spiked her coffee creamer with the drug Clonazepam without her knowledge. She noted that her
coworkers continued to work in the same location as her. Appellant stated that although she did
not know the exact date that her coffee creamer was spiked with Clonazepam, she believed that it
happened around October 10, 2014 when she brought the creamer home from work. She
continued to use the coffee creamer and began to experience the drug’s side effects of dizziness,
poor coordination, tiredness, trouble concentrating, unsteadiness, trembling, shakiness, and
unsteadiness. Appellant described that on the morning of November 27, 2014, she was refilling
her coffee cup at home for a second cup of coffee when she noticed something yellow in the
bottom of her cup. When she examined it further she realized that it was a pill. Appellant
dumped the rest of the creamer onto a small saucer and found approximately nine Clonazepam
pills in it. She contacted the police. Appellant indicated that she was including a police report
and pictures of the pills.
Appellant reported that she did not have evidence, such as witness statements, to
substantiate when someone put Clonazepam in her coffee creamer, but she had a witness
statement from someone who noticed the symptoms she was experiencing. She explained that
she stored her personal coffee creamer in an unlocked cabinet in her office space and that other
employees had access to where it was stored. Appellant stated that the incident was being
investigated by the Office of Complex Investigations. She noted that although she did not seek
medical treatment on each date that she ingested the Clonazepam, she sought medical treatment
for some of the anxiety and depression she was experiencing as an effect of ingesting the pills.
Appellant submitted a November 27, 2014 police report for second degree wanton
endangerment. Within the report she indicated that the incident occurred at home. Appellant
related that she had felt weird and sluggish for the past several weekends but did not know why.
She had brought home her coffee creamer from work and found several Clonazepam pills in her
creamer. Appellant also included a November 28, 2014 drug monitoring report which revealed
that the drug Clonazepam was present.
In a March 3, 2015 statement, appellant’s husband, reported that on two instances he
witnessed appellant under the influence of the drug Clonazepam. He stated that on
approximately October 21 and November 27, 2014 she was unsteady on her feet, bumping into
things, and acting like someone that had been drinking.
By letter dated March 20, 2015, OWCP advised appellant that the evidence submitted
was insufficient to establish her claim. It requested additional factual evidence to substantiate

2

that she actually experienced the incidents as described and additional medical evidence to
establish that she sustained a diagnosed condition as a result of her employment. OWCP issued
a similar development letter to the employing establishment.
In a March 27, 2015 narrative report, Jennifer E. Townsend, a licensed clinical social
worker, noted that appellant began attending therapy on January 30, 2015 because she was
experiencing anxiety, some depression, sleeplessness, and nightmares since November 27, 2014
when appellant discovered some Clonazepam in her coffee creamer. Appellant reported that she
also experienced physical side effects of dizziness, poor coordination, tiredness, trouble
concentrating, unsteadiness, trembling, shakiness, and unsteady gait. Ms. Townsend related that
appellant still experienced anxiety and stress at work around her coworkers because she did not
know which one of them was responsible for putting the drug in her creamer. She diagnosed
adjustment disorder with mixed anxiety and depressed mood.
On April 2, 2015 Linda Wolverton, an OWCP manager at the employing establishment,
responded to the March 20, 2015 development letter. She asserted that appellant’s claim did not
meet all the requirements for acceptance because appellant did not submit supporting medical
documentation to establish the injury. Ms. Wolverton also contended that the alleged incident
did not occur in the performance of duty, as the date of injury was noted as Thanksgiving Day, a
federal holiday, and appellant was not authorized to work on that date. She pointed out that the
incident also occurred at appellant’s home, not her duty station.
On April 6, 2015 Dr. Terry M. Hagan, a Board-certified psychiatrist, examined appellant.
In a narrative report he related that she had been seeing a social worker since she discovered
Clonazepam in her creamer last Thanksgiving. Appellant believed that the act was done to get
her to test positive on a drug test at work. She reported that she also had trouble sleeping and
had nightmares. Dr. Hagan reviewed appellant’s history and provided findings on examination.
He diagnosed acute stress disorder and work stress. Dr. Hagan opined that appellant’s anxiety
was an activation of a mild generalized anxiety, such that, she now had an acute stress disorder
superimposed upon her generalized anxiety, as a result of the assault at work regarding
Clonazepam in her coffee.
In an April 8, 2015 report, Dr. Hagan, indicated that he read narratives regarding
appellant’s claim and agreed with them. He opined that her anxiety was a direct cause of the
stated work situation.
On April 8, 2015 appellant responded to OWCP’s development letter. She stated that she
did not know when the coffee creamer was spiked, but she discovered the Clonazepam in her
coffee creamer on November 27, 2014. Appellant noted that there were no witnesses to her
coffee creamer being spiked, but there was a pending investigation that may provide a witness.
She described the November 27, 2014 incident where she found the Clonazepam in her coffee
creamer at home. Appellant explained that she did not seek medical treatment on each of the
dates she ingested Clonazepam because she was not aware that she was ingesting it. She noted
that she sought medical treatment for some of the anxiety and depression issues she had
experienced due to spiking her coffee creamer at work. Appellant related that, beginning in the
later part of October 2014, she experienced symptoms of unknowingly ingesting the
Clonazepam, including dizziness, poor coordination, tiredness, trouble concentrating,

3

unsteadiness, trembling, shakiness, and unsteady walk. She indicated that she did not have any
prior emotional conditions.
In a decision dated April 22, 2015, OWCP denied appellant’s claim finding that she
failed to establish fact of injury as the evidence was insufficient to support that the “injury and/or
events occurred” as she described.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence2 including that the individual is an employee of the United States within the meaning of
FECA; that the claim was filed within the applicable time limitation; that an injury was sustained
while in the performance of duty as alleged; and that any disability and/or specific condition for
which compensation is claimed are causally related to the employment injury.3 These are the
essential elements of each and every compensation claim regardless of whether the claim is
predicated on a traumatic injury or an occupational disease.4
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to a claimant’s employment.5 There are situations where an injury or illness
has some connection with the employment but nevertheless does not come within the concept or
coverage of workers’ compensation.6 In the case of Lillian Cutler,7 the Board explained that
there are distinctions as to the type of employment situations giving rise to a compensable
emotional condition under FECA. Where an employee experiences emotional stress in carrying
out his or her duties, or has fear and anxiety regarding his or her ability to carry out his or her
duties, and the medical evidence establishes that the disability resulted from his or her emotional
reaction to such situation, the disability is generally regarded as due to an injury arising out of
and in the course of employment. This is true when the employee’s disability resulted from her
emotional reaction to her day-to-day duties. The same result is reached when the emotional
disability resulted from the employee’s emotional reaction to a special assignment or
requirement imposed by the employing establishment or by the nature of the work.8
On the other hand, when a disability results from an employee’s feelings of job insecurity
per se, fear of a reduction-in-force, or frustration from not being permitted to work in a particular
environment or hold a particular position, unhappiness with doing work, or frustration in not
2

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

3

Joe D. Cameron, 41 ECAB 153 (1989).

4

Michael E. Smith, 50 ECAB 313 (1999).

5

L.D., 58 ECAB 344 (2007); Robert Breeden, 57 ECAB 622 (2006).

6

A.K., 58 ECAB 119 (2006); David Apgar, 57 ECAB 137 (2005).

7

28 ECAB 125 (1976).

8

Id.; see also Trudy A. Scott, 52 ECAB 309 (2001).

4

being given the work desired, such disability falls outside FECA’s coverage because they are
found not to have arisen out of employment.9 The only requirements of employment which will
bring a claim within the scope of coverage under FECA are those that relate to the duties the
employee is hired to perform.10
A claimant has the burden of proof to establish by the weight of the reliable, probative,
and substantial evidence that the condition for which she claims compensation was caused or
adversely affected by the employment factors.11 This burden includes the submission of a
detailed description of the employment factors or conditions which she believes caused or
adversely affected a condition for which compensation is claimed and a rationalized medical
opinion relating the claimed condition to compensable employment factors.12
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, OWCP, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable work factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
compensable factors of employment and may not be considered.13 If a claimant does implicate a
factor of employment, OWCP should then consider whether the evidence of record substantiates
that factor. As a rule, allegations alone by a claimant are insufficient to establish a factual basis
for an emotional condition claim. The claim must be supported by probative evidence.14
ANALYSIS
Appellant has alleged that she experienced extreme stress, anxiety attacks, and other
physical ailments as a result of unknowingly ingesting coffee creamer that was spiked with
Clonazepam pills by a coworker. She has not attributed her emotional condition to the
performance of her regular work duties or to any special work requirement arising from her
employment duties under Cutler.15
OWCP denied appellant’s claim finding that she failed to establish fact of injury. As a
preliminary matter, the Board must review whether the alleged incident is a covered employment
factor under FECA.16
9

William E. Seare, 47 ECAB 663 (1996).

10

See Anthony A. Zarcone, 44 ECAB 751 (1993).

11

See Pamela R. Rice, 38 ECAB 838, 841 (1987).

12

See Effie O. Morris, 44 ECAB 470, 473-74 (1993).

13

See Dennis J. Balogh, 52 ECAB 232 (2001).

14

See Charles E. McAndrews, 55 ECAB 711 (2004).

15

Supra note 7.

16

See P.W., Docket No. 15-605 (issued June 1, 2015).

5

Appellant has attributed her emotional condition to someone targeting her at her
workplace, so that she might test positive on a drug test, ending her career. Specifically, she
asserts that someone spiked her personal coffee creamer with Clonazepam pills. The Board has
found that for harassment to give rise to a compensable disability, there must be evidence which
establishes that the acts alleged or implicated by the employee did, in fact, occur.17 A claimant
must establish a factual basis for her allegations with probative and reliable evidence.18
In this case, appellant has acknowledged that she does not know which coworker spiked
her coffee creamer or exactly when the spiking would have occurred. She has indicated that she
brought coffee creamer home from work around October 10, 2014. Appellant has explained that
she first found the pills in her coffee cup at home, on Thanksgiving Day. She has not explained
why she found the pills in her coffee at home on Thanksgiving, or if the creamer she stored at
work in an unlocked cabinet was the same spiked creamer. When an employee claims that he or
she sustained an injury in the performance of duty, he or she must submit sufficient evidence to
establish that he or she experienced a specific event, incident or exposure occurring at the time,
place, and in the manner alleged.19 The Board finds that appellant did not submit probative
evidence that her coffee creamer was spiked with Clonazepam at the time, place, and in the
manner alleged. Thus, appellant has failed to establish a compensable factor of employment.
On appeal, appellant argues that she was deliberately drugged at work by an unknown
assailant and experienced severe trauma due to the situation. She notes that she provided
evidence that the drug was in her system. As noted above, however, appellant has not
established a factual basis to corroborate her allegation that a coworker spiked her coffee
creamer at work. For this reason, she has failed to establish her emotional condition claim.
Appellant may submit additional evidence, together with a written request for
reconsideration, to OWCP within one year of the Board’s merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.606 and 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that her coffee
creamer was spiked with Clonazepam at work causing an emotional condition.

17

K.W., 59 ECAB 271 (2007); Robert Breeden, supra note 5.

18

See Pamela R. Rice, 38 ECAB 838, 841 (1987).

19

See M.B., Docket No. 13-1294 (issued September 20, 2013).

6

ORDER
IT IS HEREBY ORDERED THAT the April 22, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 22, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

